12-4541
         Huang v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A089 096 094
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of October, two thousand thirteen.
 5
 6       PRESENT:
 7
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _______________________________________
13
14       YING HUANG,
15                Petitioner,
16
17                         v.                                   12-4541
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Jennifer Williams,
28                                     Senior Litigation Counsel; Lance L.
29                                     Jolley, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Ying Huang, a native and citizen of the

10   People’s Republic of China, seeks review of an October 26,

11   2012 decision of the BIA affirming the March 4, 2011

12   decision of an Immigration Judge (“IJ”), which denied her

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).     In re Ying

15   Huang, No. A089 096 094 (B.I.A. Oct. 26, 2012), aff’g No.

16   A089 096 094 (Immig. Ct. N.Y. City Mar. 4, 2011).     We assume

17   the parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we review the

20   IJ’s decision as supplemented by the BIA.     See Yan Chen v.

21   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

22   standards of review are well-established.     See 8 U.S.C.

23   § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d

24   510, 513 (2d Cir. 2009).   For applications such as Huang’s,



                                   2
 1   governed by the amendments made to the Immigration and

 2   Nationality Act by the REAL ID Act of 2005, the agency may,

 3   “[c]onsidering the totality of the circumstances . . . base

 4   a credibility determination on the demeanor, candor, or

 5   responsiveness of the applicant or witness, the inherent

 6   plausibility of [his or her] account,” and inconsistencies

 7   in her statements, “without regard to whether . . . [they

 8   go] to the heart of the applicant’s claim.”   See

 9   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534

10   F.3d 162, 167 (2d Cir. 2008) (per curiam).

11       Huang’s arguments that the agency erred in not

12   distinguishing between its factual findings and legal

13   determinations, and that the credible fear notes are

14   unreliable, were not raised below and are unexhausted.     See

15   Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d

16   Cir. 2007) (requiring a petitioner to raise each argument

17   before the BIA).   Even were we to consider these arguments,

18   however, Huang points to no error that resulted from the

19   agency’s failure to state whether its findings were legal or

20   factual, and the credible fear notes appear reliable.     See

21   Ming Zhang v. Holder, 585 F.3d 715, 724 (2d Cir. 2009).

22



                                   3
 1       The agency’s determination that Huang was not credible

 2   is supported by substantial evidence.     Yanqin Weng, 562 F.3d

 3   at 513; Xiu Xia Lin, 534 F.3d at 167.     Huang’s claim at the

 4   credible fear interview was significantly different from

 5   that detailed in her asylum application.     See Xiu Xia Lin,

 6   534 F.3d at 167 (holding that an IJ may support an adverse

 7   credibility determination with “any inconsistency or

 8   omission”).     Furthermore, the IJ considered but rejected

 9   Huang’s explanation that her claim at the credible fear

10   interview was created and delivered at the direction of her

11   smuggler.     Instead, Huang attempted to have an individual

12   identified as her “uncle” answer whether she had suffered

13   persecution in China.     Huang, however, testified that she

14   did not speak to the “uncle” often, so he would not know

15   about her claims.     This explanation, even if considered

16   plausible, did not have to be credited by the agency.        See 8

17   U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d

18   77, 80-81 (2d Cir. 2005).     Furthermore, the discrepancy was

19   central to her claim, and properly constituted a basis for

20   an adverse credibility finding.     See Xiu Xia Lin, 534 F.3d

21   at 167; Majidi, 430 F.3d at 81.     Contrary to Huang’s

22   argument, the agency did consider the totality of the


                                     4
 1   circumstances bearing on her credibility, as the IJ pointed

 2   out other inconsistencies and considered the documentary

 3   evidence.   Xiu Xia Lin, 534 F.3d at 167.

 4       In finding Huang not credible, the IJ also reasonably

 5   relied on the lack of corroboration for her testimony.     See

 6   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 7   applicant’s failure to corroborate his or her testimony may

 8   bear on credibility, because the absence of corroboration in

 9   general makes an applicant unable to rehabilitate testimony

10   that has already been called into question.”).     Here, the IJ

11   noted that the letters from Huang’s mother, boyfriend, and

12   church in China were not authenticated in any way; the BIA

13   correctly stated that they were from interested witnesses

14   not subject to cross-examination and drafted for litigation

15   purposes.   See Matter of H–L–H- & Z–Y–Z–, 25 I. & N. Dec.

16   209, 215 (BIA 2010), abrogated on other grounds by Lin Huang

17   v. Holder, 677 F.3d 130 (2d Cir. 2012).     In addition, the

18   agency correctly noted that the letter from Huang’s church

19   in China made no mention of any persecution, and her medical

20   records did not demonstrate that her abortion was forced.

21   The weight afforded to an applicant’s evidence in

22   immigration proceedings “lies largely within the discretion”

23   of the agency.   Xiao Ji Chen v. U.S. Dep’t of Justice, 471
                                   5
 1   F.3d 315, 342 (2d Cir. 2006) (internal quotations and

 2   alteration omitted).   The agency’s adverse credibility

 3   determination is supported by substantial evidence, and

 4   Huang’s challenge fails.   Xiu Xia Lin, 534 F.3d at 167.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, the pending motion

 7   for a stay of removal in this petition is DISMISSED as moot.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10




                                   6